      Case: 1:20-cv-04343 Document #: 50 Filed: 12/07/20 Page 1 of 7 PageID #:514




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 WEST COAST LIFE                                    )
 INSURANCE COMPANY,                                 )
                                                    )
         Interpleader Plaintiff,                    )
                                                    )
 v.                                                 ) Case No. 20-CV-4343
                                                    )
 MAUREEN MCCARTHY;                                  )
 JENNIFER CHILDE;                                   )
 ALEXANDRA STOLFE;                                  )
 ANDREW STOLFE; and                                 )
 Guardian of B.S., a minor,                         )
                                                    )
         Interpleader Defendants.                   )

                  WEST COAST LIFE INSURANCE COMPANY’S
             MOTION FOR FINAL JUDGMENT ORDER IN INTERPLEADER

        Interpleader Plaintiff West Coast Life Insurance Company (“West Coast Life”), by its

attorneys, Julie F. Wall and Kaitlyn Luther of Chittenden, Murday & Novotny LLC, states as

follows for its Motion for Final Judgment Order in Interpleader:

        1.     On July 23, 2020, West Coast Life filed its Complaint-in-Interpleader, pursuant to

Fed. R. Civ. P. 22, to resolve the competing claims to the proceeds of a West Coast Life insurance

policy insuring the life of Marc Stolfe (the “Insured) in the amount of $1,000,000.00—Policy No.

Z00862122 (the “Policy”). (ECF Doc. No. 1). At this same time, West Coast Life also filed a

Motion to Deposit Funds, seeking to deposit its admitted liability into the registry of the Court.

(ECF Doc. No. 6).

        2.     On July 27, 2020, the Court granted West Coast Life’s Motion to Deposit its

admitted liability under the Policy with the Court. (ECF Doc. No. 10).




                                                1
    Case: 1:20-cv-04343 Document #: 50 Filed: 12/07/20 Page 2 of 7 PageID #:515




       3.      On August 20, 2020, West Coast Life deposited its admitted liability under the

Policy in the amount of $1,000,660.00, representing the Policy’s death benefit plus a premium

refund of $660.00, into the Registry of this Court, subject to further order of the Court as to whom

among the Interpleader Defendants is entitled to receive those proceeds. (See Notice of Electronic

Filing attached hereto and incorporated herein as Exhibit 1).

       4.      On August 21, 2020, the Court entered an order appointing Megan Mae Mathias

guardian ad litem for minor Interpleader Defendants A.S. and B.S. (ECF Doc. No. 21).

       5.      On September 2, 2020, West Coast Life filed a Waiver of Service of Summons for

Interpleader Defendant Maureen McCarthy. (ECF Doc. No. 23).

       6.      On September 3, 2020, West Coast Life filed a Waiver of Service of Summons for

Interpleader Defendant Alexandra Stolfe. (ECF Doc. No. 24).

       7.      On September 16, 2020, attorney Megan Mae Mathias filed a Motion to Withdraw

as Counsel for One of the Minors (ECF Doc. No. 26), due to potential competing interests of the

minor defendants.

       8.      On September 17, 2020, Interpleader Defendant Maureen McCarthy filed a

response to attorney Mathias’s Motion to Withdraw (ECF Doc. No. 27), informing the Court that

minor Interpleader Defendant A.S. would “attain the age of majority in the coming days,” so the

appointment of a guardian ad litem for Interpleader Defendant A.S. was no longer necessary.

       9.      On September 18, 2020, the Court entered an order granting attorney Mathias’s

Motion to Withdraw as Counsel for One of the Minors. (ECF Doc. No. 28).

       10.     On September 21, 2020, Interpleader Defendant Jennifer Childe filed an Answer to

West Coast Life’s Complaint-in-Interpleader (ECF Doc. No. 29) and a Crossclaim against

Interpleader Defendant Maureen McCarthy (ECF Doc. No. 30).




                                                 2
    Case: 1:20-cv-04343 Document #: 50 Filed: 12/07/20 Page 3 of 7 PageID #:516




       11.     On September 23, 2020, Interpleader Defendants Alexandra Stolfe and Maureen

McCarthy, individually and as guardian of A.S., filed an Answer to West Coast Life’s Complaint-

in-Interpleader (ECF Doc. No. 33) and, on October 2, 2020, they filed a Crossclaim against

Interpleader Defendant Jennifer Childe (ECF Doc. No. 34).

       12.     On October 9, 2020, West Coast Life filed an Amended Complaint-in-Interpleader

(ECF Doc. No. 36), which named Interpleader Defendant Andrew Stolfe in his individual capacity.

       13.     On October 13, 2020, Interpleader Defendants Maureen McCarthy, Alexandra

Stolfe, and Andrew Stolfe filed an Answer to West Coast Life’s Amended Complaint-in-

Interpleader (ECF Doc. No. 39).

       14.     On October 16, 2020, West Coast Life filed a Waiver of Service of Summons for

Guardian of B.S. (ECF Doc. No. 42).

       15.     On October 22, 2020, Interpleader Defendant Jennifer Childe filed an Answer to

West Coast Life’s Amended Complaint-in-Interpleader. (ECF Doc. No. 43).

       16.     On November 24, 2020, Interpleader Defendant B.S. filed an Answer to West Coast

Life’s Amended Complaint-in-Interpleader (ECF Doc. No. 47).

       17.     To date, each of the Interpleader Defendants have filed responsive pleadings to

West Coast Life’s Amended Complaint-in-Interpleader, and no Interpleader Defendants has filed

any counterclaim against West Coast Life. (See ECF Docs. No. 39, 43, 47).

       18.     The interpleader remedy “exist[s] for the purpose of enabling ‘a neutral

stakeholder, usually an insurance company or a bank, to shield itself from liability for paying over

the stake to the wrong party. This is done by forcing all the claimants to litigate their claims in a

single action brought by the stakeholder.’           [F]ederal interpleader contemplates that the

stakeholders may be discharged from the litigation once the fund is deposited with the court,




                                                 3
    Case: 1:20-cv-04343 Document #: 50 Filed: 12/07/20 Page 4 of 7 PageID #:517




leaving the adverse claimants to litigate their dispute between themselves.” Am. Nat’l. Bank & Tr.

Co. of Chicago v. ALPS Elec. Co., Ltd, No. 99 C 6990, 2004 WL 783156, at *2 (N.D. Ill. Jan. 15,

2004) (citations omitted). “A disinterested stakeholder should normally be allowed to recover

reasonable attorneys’ fees in a federal interpleader action. . . . Awarding attorneys’ fees in an

interpleader action is considered appropriate because the stakeholder is the target of a dispute

which is not of his own making, and because he ‘is often viewed as having performed a service to

the claimants by initiating a proceeding which will expeditiously resolve their claims and by

safeguarding the disputed fund by deposit in court.’” Law Offices of Birndorf v. Joffe, No. 89 C

6484, 1990 WL 103234, at *3 (N.D. Ill. July 16, 1990) (citation omitted).

       19.     West Coast Life admits that the death benefit, plus a premium refund, under the

Policy is payable in the amount of $1,000,660.00. To this end, West Coast Life has deposited its

admitted liability into the Court’s registry. (See Exhibit 1). West Coast Life claims no beneficial

interest in the Policy’s death benefit, and is instead a mere stakeholder. West Coast Life is entitled

to an order enjoining the Interpleader Defendants, and anyone acting directly or indirectly on their

behalf, from commencing or maintaining any action in any state or federal court against West

Coast Life for the recovery of any claim, in whole or in part, under the Policy. West Coast Life

should be discharged as a disinterested stakeholder and should recover its reasonable attorneys’

fees and costs for the services rendered in prosecuting this interpleader action.

       20.     West Coast Life intends to file a petition for recovery of the costs and attorneys’

fees that West Coast Life has been compelled to expend in the prosecution of this lawsuit.

       WHEREFORE, West Coast Life prays this Honorable Court enter a final judgment in its

favor as follows:




                                                  4
    Case: 1:20-cv-04343 Document #: 50 Filed: 12/07/20 Page 5 of 7 PageID #:518




       1.      That the Interpleader Defendants be required to resolve between themselves their

respective rights to the proceeds of Policy No. Z00862122 issued by West Coast Life Insurance

Company;

       2.      That the Court adjudicate the rightful recipient of the proceeds of Policy No.

Z00862122 issued by West Coast Life Insurance Company;

       3.      That the Court enter an order enjoining each of the Interpleader Defendants and

their agents, attorneys, or assigns, from instituting or maintaining any action in any state or federal

court against West Coast Life Insurance Company relative to the proceeds of Policy No.

Z00862122 issued by West Coast Life Insurance Company, or any portion thereof;

       4.      That judgment be entered in favor of West Coast Life Insurance Company on its

Complaint-in-Interpleader with an express finding of finality pursuant to Fed. R. Civ. P. 54(b), and

that West Coast Life Insurance Company be dismissed with prejudice from this action and

discharged from any and all liability with respect to, affecting, or in any way arising out of Policy

No. Z00862122 issued by West Coast Life Insurance Company;

       5.      That West Coast Life Insurance Company will submit its petition for fees and costs

within 90 days after the entry of the judgment requested herein; and

       6.      That West Coast Life Insurance Company be awarded such other and further relief

as the Court may deem appropriate.

Dated: December 7, 2020                        Respectfully submitted,

                                               CHITTENDEN, MURDAY & NOVOTNY, LLC

                                               By: /s/ Julie F. Wall
                                                   One of the Attorneys for Interpleader Plaintiff
                                                   West Coast Life Insurance Company

Julie F. Wall (jwall@cmn-law.com)
Kaitlyn E. Luther (kluther@cmn-law.com)



                                                  5
   Case: 1:20-cv-04343 Document #: 50 Filed: 12/07/20 Page 6 of 7 PageID #:519




CHITTENDEN, MURDAY & NOVOTNY LLC
303 W. Madison Street, Suite 1400
Chicago, IL 60606
(312) 281-3600
(312) 281-3678 (fax)




                                       6
    Case: 1:20-cv-04343 Document #: 50 Filed: 12/07/20 Page 7 of 7 PageID #:520




                                  CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2020, I electronically filed the foregoing Motion for
Final Judgment Order in Interpleader, and documents described therein, with the Clerk of the
United States District Court, Northern District of Illinois, Eastern Division, using the CM/ECF
system, which sent notification of such filing to the following registered CM/ECF participants:

Stanley Kitzinger
Nathan Karlsgodt
Cornelius McKnight
MCKNIGHT & KITZINGER, LLC
805 N. Milwaukee Ave., Suite 400
Chicago, IL 60642
(312) 463-9400
skitzinger@mcknightkitzinger.com
nkarlsgodt@mcknightkitzinger.com
nmcknight@mcknightkitzinger.com

Attorneys for Defendants Jennifer Childe


Mark L. Evans
BEERMANN LLP
161 N. Clark Street, Suite 3000
Chicago, IL 60601
(312) 621-9700
mlevans@beermannlaw.com

Attorneys for Defendants Maureen McCarthy
and Alexandra Stolfe

Megan Lopp Mathias
LOPP MATHIAS LAW
1030 W. Chicago Avenue
Chicago, IL 60642
(312) 761-4302
megan@loppmathiaslaw.com

Attorney and Guardian Ad Litem for
Interpleader Defendant B.S


                                            /s/ Julie F. Wall
                                            Julie F. Wall
                                            CHITTENDEN, MURDAY & NOVOTNY LLC




                                               7
